IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF OKLAHOMA

(1) THE CHEROKEE NATION,

a federally recognized Indian Tribe,
(2) THE CHICKASAW NATION,

a federally recognized Indian Tribe
(3) THE CHOCTAW NATION,

a federally recognized Indian Tribe,

Plaintiffs,
Vv. No. CIV-19-1198-D

(1) J. Kevin Stitt, in his official capacity as the
Governor of the State of Oklahoma,

Defendant.

Ne ee eet ee tee nee age” “inet” Senet” See? Seem! “Stee! See!” “ee” eee” nee”

 

MOTION OF THE MUSCOGEE (CREEK) NATION TO INTERVENE

COMES NOW, the Muscogee (Creek) Nation (hereafter, the “M(C)N”), by and
through the Office of the Attorney General, and pursuant to Federal Rule of Civil
Procedure 24, moves to intervene in the above-captioned cause.

INTERVENTION

1. The M(C)N seeks permissive intervention pursuant to Rule 24(b)(1)(B). Both
Plaintiffs and Defendant consent to the M(C)N’s intervention.

2. In support of this motion, the M(C)N relies upon their Brief in Support filed
simultaneously herewith. For the reasons stated herein, and in their Brief, the M(C)N
respectfully requests that the Court grant their Motion to Intervene. The M(C)N’s
proposed Order granting their Motion to Intervene is attached hereto. The M(C)N’s

COMPLAINT is attached hereto as Exhibit A.

 
3. This litigation involves questions of the highest interest and substantially affects

the Muscogee (Creek) Nation.

Respectfully submitted on January 27, 2020.

Muscogee (Creek) Nation
Office of the Attorney General
Roger Wiley, Attorney General

By:

/s/Roger Wiley

 

Roger Wiley, OBA #11568
Kyle B. Haskins, OBA #12694
Office of the Attorney General
Department of Justice

P.O. Box 580

Okmulgee, Oklahoma 74447
918-295-9720

918-756-2445 — facsimile
rwiley@mecnag.com
khaskins@mcnag.com

THE MUSCOGEE (CREEK) NATION

 
CERTIFICATE OF SERVICE

| hereby certify that on the 27th day of January, 2020, | electronically transmitted
the foregoing document to the Clerk of Court using the ECF System for filing. Based
upon the records currently on file in this case, the Clerk of the Court will transmit a
Notice of Electronic filing to the following ECF registrants:

Phillip G. Whaley
pwhaley@ryanwhaley.com

Daniel G. Webber, Jr.
dwebber@ryanwhaley.com

Patrick R. Pierce, Jr.
rpearce@ryanwhaley.com

Mathew C. Kane
mkane@ryanwhaley.com

Steven K. Mullins
mullins@lytlesoule.com

Matthew K. Felty
mkfelty@iytlesoule.com

Mark E. Burget
Mark. burget@gov.ok.gov

Jeffrey C. Cartmell
Jeffrey.cartmell@qov.ok.gov

Attorneys for Defendant J. Kevin Stitt,
As Governor of the State of Oklahoma,
And ex rel. The State of Oklahoma

Robert H. Henry
rh@rhhenrylaw.com

Douglas B. L. Endreson
dendreson@sonosky.com

Frank S. Holleman
fholleman@sonosky.com
Sara Hill
sara-hil@cherokee.org

Stephen Greetham
stephen. .areetham@chickasaw.net

Bradley Mallett
bmallett@choctawnation.com

Attorneys for Plaintiffs

/s/Roger Wile
Roger Wiley
